Citation Nr: 1711657	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-33 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for nausea, to include as due to a service-connected disability and/or as due to an undiagnosed illness.

4.  Entitlement to service connection for vocal cord dysfunction, to include as due to a service-connected disability and/or as due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army Reserves with periods of active duty from January 2003 to June 2003, December 2003 to March 2005, February 2006 to November 2006, and June 2009 to July 2010, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2012.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a sleep disorder, to include as secondary to service-connected asthma, has been raised by the record in a March 2017 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she developed a headache disorder as a result of her active service.  Her service treatment records (STRs) show that she started treating for headaches in April 2004.  In February 2005, she reported that her headaches were due to her service-connected lumbar spine disability.

The Veteran contends that she has developed a skin condition as a result of her service in Southwest Asia.  Her STRs show that she first complained of rashes in December 2005.

The Veteran contends that she developed nausea as a result of her active military service and/or as due to a service-connected disability.  Her medical records dated during a period of active service show that in February 2010, her physician noted that her medications were causing nausea.

The Veteran contends that she developed a vocal cord disorder as a result of her active military service and/or as due to a service-connected disability.  Her STRs show that she started treating for her vocal cords in June 2006.  Her physician noted that a vocal cord disorder occurs in people who also have gastroesophageal reflux disease (GERD), which the Veteran has been granted service-connection.

The Veteran contends that she developed joint pain as a result of her active military service.  Her STRs show that she first complained of joint pain in April 2005.

The Veteran's representative has asserted that as her symptoms have never been fully explained or viewed as a multi-symptom undiagnosed illness, and as such, a VA examination in needed.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service-connection claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination(s), to include a Gulf War registry examination.  As noted, the Veteran's active service qualifies as being stationed in Southwest Asia for the purposes of 38 C.F.R. § 3.317.  The examiner should: 

a)  Diagnose any current disability or medically undefined chronic multisymptom illness, manifested by symptoms including headaches, a skin condition, nausea, a vocal cord disorder, and/or joint pain, and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any currently diagnosed disability either began during or was otherwise caused by the Veteran's active service.

b) Indicate whether it is at least as likely as not (50 percent or greater) that any diagnosed disability or symptom was caused by a service connected disability or is a symptom of a service connected disability.  Why or why not?

c)  Indicate whether it is at least as likely as not (50 percent or greater) that any diagnosed disability or symptom was aggravated (permanently increased beyond the natural progression of the disability) by a service connected disability.  Why or why not? 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

